Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-4, 6-11, 13-17, 19-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 8, 15  in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest, measuring a sound pressure level (SPL) of a speaker or a voltage level applied to the speaker; dynamically selecting, based on the measured SPL or the measured voltage level, a cutoff frequency for operating a first filter configured to provide a first bass component of a bass element of an output signal and a second filter configured to provide a second bass component of the bass element; providing the cutoff frequency to the first filter to configure the first filter to generate the first bass component based on the cutoff frequency; providing the cutoff frequency to the second filter to configure the second filter to generate the second bass component based on the cutoff frequency; and generating an output signal based on at least one of the first or second bass components, wherein: when the measured SPL is below a first threshold level, generating the output signal comprises generating the output signal based on the first bass component without the second bass 


Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 2013/0077795), Risbo discloses a system which involves measuring a power of an audio signal which is used to drive an amplifier. An output of the amplifier is electrically connected to an electro dynamic transducer. A low frequency content is attenuated in the audio signal when the power of the audio signal exceeds a predetermined power limit. The low frequency content in the audio signal is allowed to be amplified by the amplifier when the predetermined power limit is not exceeded. The over-excursion of the diaphragm in the electro dynamic transducer can be effectively reduced by attenuating low frequency content in an audio signal, such that the electro dynamic transducer can be prevented from damage and the loudness and quality of the electro dynamic transducer can be improved (see fig. 2, ¶ 0015, 0030, 0034-0043). 



In view of (US 2015/0146890), Yang discloses a system a system having a non-linear processor (NLP) generating harmonic signals having inter-modulation controllable to remain below a threshold level. A high-pass filter passes harmonics that are reproducible by an output transducer. An output mixer sums the high-pass filtered raw input data with strength-controlled psychoacoustic bass corresponding to the post processed harmonics generated by the NLP. A loudness matching block compensates the loudness of the desired harmonics to match the loudness of the original low frequency signal. The system has adaptive adjustment of harmonic decay pattern and 


In view of (US 2017/0325024), Hu discloses a system having a controller which is coupled to an audio transducer. The controller receives an audio input signal. The controller calculates a displacement compensation signal in a displacement domain of the audio transducer based on the audio input signal. The controller converts the displacement compensation signal from the displacement domain into a voltage compensation signal in a voltage domain. The controller applies the voltage compensation signal to the audio input signal to minimize overexcursion of the audio transducer. The controller reduced or eliminated the problems associated with protecting a speaker from damage. The controller can be implemented in a variety of configurations of system (see fig. 1-2, ¶ 0034, 0066-0068).

The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651